     Case 3:19-cv-02769-WHA Document 131 Filed 10/24/19 Page 1 of 23



 1   XAVIER BECERRA
     Attorney General of California
 2   KATHLEEN BOERGERS, State Bar No. 213530
     Supervising Deputy Attorney General
 3   KARLI EISENBERG, State Bar No. 281923
     STEPHANIE YU, State Bar No. 294405
 4   NELI N. PALMA, State Bar No. 203374
     Deputy Attorneys General
 5     1300 I Street, Suite 125
       P.O. Box 944255
 6     Sacramento, CA 94244-2550
       Telephone: (916) 210-7522
 7     Fax: (916) 322-8288
     E-mail: Neli.Palma@doj.ca.gov
 8   Attorneys for Plaintiff State of California, by and
     through Attorney General Xavier Becerra
 9
                             IN THE UNITED STATES DISTRICT COURT
10
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12

13
     CITY AND COUNTY OF SAN FRANCISCO,                      No. C 19-02405 WHA
14                                                          No. C 19-02769 WHA
           Plaintiff,                                       No. C 19-02916 WHA
15          vs.                                             CALIFORNIA’S STATEMENT OF
16                                                          RECENT DECISION
     ALEX M. AZAR II, et al.,
17        Defendants.                                      Date:            October 30, 2019
                                                           Time:            8:00 AM
18   STATE OF CALIFORNIA, by and through                   Courtroom:       12
     ATTORNEY GENERAL XAVIER BECERRA,                      Judge:           Hon. William H. Alsup
19                                                         Action Filed:    5/2/2019
          Plaintiff,
20          vs.
21   ALEX M. AZAR, et al.,
22        Defendants.

23   COUNTY OF SANTA CLARA et al,
            Plaintiffs,
24
            vs.
25
     U.S. DEPARTMENT OF HEALTH AND
26   HUMAN SERVICES, et al.,
27         Defendants.

28

                                                California’s Statement of Recent Decision (No. C 19-02769 WHA)
       Case 3:19-cv-02769-WHA Document 131 Filed 10/24/19 Page 2 of 23



 1           Pursuant to this Court’s Civil Local Rules, Rule 7-3(d)(2), Plaintiff the State of California

 2    writes to bring to the Court’s attention a relevant judicial opinion published after Plaintiffs filed

 3    their reply brief. On October 22, 2019, the U.S. Court of Appeals for the Ninth Circuit issued the

 4    attached decision in California v. U.S. Dep’t of Health & Human Servs., -- F.3d -- , 2019 WL

 5    5382250 (9th Cir. Oct. 22, 2019).

 6

 7   Dated: October 24, 2019                                  Respectfully Submitted,

 8                                                            XAVIER BECERRA
                                                              Attorney General of California
 9                                                            KATHLEEN BOERGERS
                                                              Supervising Deputy Attorney General
10
                                                              /s/ Neli N. Palma
11
                                                              NELI N. PALMA
12                                                            KARLI EISENBERG
                                                              STEPHANIE YU
13                                                            Deputy Attorneys General
                                                              Attorneys for Plaintiff State of California, by
14                                                            and through Attorney General Xavier
                                                              Becerra
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          1
                                                   California’s Statement of Recent Decision (No. C 19-02769 WHA)
              Case
California v. U.S.   3:19-cv-02769-WHA
                   Department of Health & HumanDocument      131----Filed
                                               Services, --- F.3d   (2019) 10/24/19      Page 3 of 23


                                                                    State of California; State of Delaware;
                 2019 WL 5382250                               Commonwealth of Virginia; State of Maryland;
   Only the Westlaw citation is currently available.              State of New York; State of Illinois; State of
    United States Court of Appeals, Ninth Circuit.                 Washington; State of Minnesota; State of
                                                              Connecticut; District of Columbia; State of North
       State of CALIFORNIA; State of Delaware;                    Carolina; State of Vermont; State of Rhode
    Commonwealth of Virginia; State of Maryland;                 Island; State of Hawaii, Plaintiffs-Appellees,
      State of New York; State of Illinois; State of                                   v.
       Washington; State of Minnesota; State of             U.S. Department of Health & Human Services; U.S.
   Connecticut; District of Columbia; State of North          Department of Labor; R. Alexander Acosta, in his
      Carolina; State of Vermont; State of Rhode            official capacity as Secretary of the U.S. Department
     Island; State of Hawaii, Plaintiffs-Appellees,           of Labor; Alex M. Azar II, Secretary of the United
                            v.                               States Department of Health and Human Services;
    U.S. DEPARTMENT OF HEALTH & HUMAN                         U.S. Department of the Treasury; Steven Terner
       SERVICES; U.S. Department of Labor; R.                  Mnuchin, in his official capacity as Secretary of
      Alexander Acosta, in his official capacity as          the U.S. Department of the Treasury, Defendants,
      Secretary of the U.S. Department of Labor;                                      and
    Alex M. Azar II, Secretary of the United States                March for Life Education and Defense
     Department of Health and Human Services;                     Fund, Intervenor-Defendant-Appellant.
   U.S. Department of the Treasury; Steven Terner
   Mnuchin, in his official capacity as Secretary of                                   No.
  the U.S. Department of the Treasury, Defendants,                                      19
                           and                                                          -
      The Little Sisters of the Poor Jeanne Jugan                                     15072
                                                                          , No. 19-15118, No. 19-15150
     Residence, Intervenor-Defendant-Appellant.
                                                                                        |
         State of California; State of Delaware;
                                                                         Argued and Submitted June 6,
   Commonwealth of Virginia; State of Maryland;
                                                                         2019 San Francisco, California
      State of New York; State of Illinois; State of                                    |
       Washington; State of Minnesota; State of                              Filed October 22, 2019
  Connecticut; District of Columbia; State of North
      Carolina; State of Vermont; State of Rhode          Synopsis
     Island; State of Hawaii, Plaintiffs-Appellees,       Background: Thirteen States and District of Columbia filed a
                                                          petition for a preliminary injunction that sought to prevent the
                             v.
                                                          implementation of rules creating a religious exemption and
    U.S. Department of Health & Human Services;
                                                          a moral exemption to the contraceptive mandate contained
   U.S. Department of Labor; R. Alexander Acosta,
                                                          within the Affordable Care Act (ACA). The United States
    in his official capacity as Secretary of the U.S.     District Court for the Northern District of California, No.
   Department of Labor; Alex M. Azar II, Secretary        4:17-cv-05783-HSG, Haywood S. Gilliam, Jr., J., entered
      of the United States Department of Health           preliminary injunction. Government appealed.
    and Human Services; U.S. Department of the
   Treasury; Steven Terner Mnuchin, in his official
     capacity as Secretary of the U.S. Department         Holdings: The Court of Appeals, Wallace, Circuit Judge, held
       of the Treasury, Defendants-Appellants,            that:
                           and
          The Little Sisters of the Poor Jeanne           [1] States and District of Columbia possessed Article III
       Jugan Residence, Intervenor-Defendant.             standing to seek injunction;




             © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       1
              Case
California v. U.S.   3:19-cv-02769-WHA
                   Department of Health & HumanDocument      131----Filed
                                               Services, --- F.3d   (2019) 10/24/19            Page 4 of 23


[2] issuance of nationwide injunction in similar action did not
moot appeal;
                                                                   [4]   Federal Courts
[3] States and District were likely to succeed on merits of
claim, or at very least raised serious questions going to merits
                                                                         The Court of Appeals' review of whether
of claim, that implementation of rules violated Administrative
                                                                         district court abused its discretion is highly
Procedure Act (APA), as required for entry of preliminary
                                                                         deferential; the Court must uphold a district court
injunction;
                                                                         determination that falls within a broad range of
                                                                         permissible conclusions in the absence of an
[4] in matter of first impression, ACA's contraceptive
                                                                         erroneous application of law, and it reverses the
mandate did not violate Religious Freedom Restoration Act
                                                                         District Court only when it is firmly convinced
(RFRA); and
                                                                         the reviewed decision lies beyond the pale of
                                                                         reasonable justification under the circumstances.
[5] States and District were likely to suffer irreparable harm
absent entry of preliminary injunction.

                                                                   [5]   Injunction
Affirmed.
                                                                         States and District of Columbia possessed
Kleinfeld, Senior Circuit Judge, issued dissenting opinion.              Article III standing to seek an injunction
                                                                         preventing the implementation of final rules
                                                                         creating a religious exemption and moral
                                                                         exemption to the contraceptive mandate
 West Headnotes (26)
                                                                         contained within the Affordable Care Act
                                                                         (ACA); implementation of rules created a
 [1]     Federal Courts                                                  reasonably probable threat to States’ and
                                                                         District's economic interests, as rules would
         The Court of Appeals reviews Article III                        lead to women losing employer-sponsored
         standing de novo. U.S. Const. art. 3, § 2, cl. 1.               contraceptive coverage, which would likely
                                                                         result in increased reliance on state-funded
                                                                         family-planning programs, and the rules would
                                                                         likely result in a decrease of the use of effective
 [2]     Injunction
                                                                         contraception, leading to unintended pregnancies
                                                                         and an increase in state-borne costs related to
         The Court of Appeals reviews district court's                   unintended pregnancies. U.S. Const. art. 3, §
         decision whether to issue a preliminary                         2, cl. 1; Public Health Service Act § 2713, 42
         injunction for abuse of discretion.                             U.S.C.A. § 300gg-13(a)(4).


 [3]     Federal Courts                                            [6]   Injunction

         In deciding whether the district court has abused               Issuance of nationwide injunction in similar
         its discretion, the reviewing court determines: (1)             action in separate district did not moot appeal
         de novo whether the district court identified the               in action brought by 13 States and District of
         correct legal rule to apply to the relief requested;            Columbia, which sought preliminary injunction
         and (2) if the district court’s application of the              to prevent the implementation of rules creating
         correct legal standard was illogical, implausible,              a religious exemption and a moral exemption
         or without support in inferences that may be                    to the contraceptive mandate contained within
         drawn from the facts in the record.                             the Affordable Care Act (ACA); facts and



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            2
              Case
California v. U.S.   3:19-cv-02769-WHA
                   Department of Health & HumanDocument      131----Filed
                                               Services, --- F.3d   (2019) 10/24/19         Page 5 of 23


       circumstances supporting injunction had not                    party will be subjected to the same action again.
       materially changed such that Court of Appeals                  U.S. Const. art. 3, § 2, cl. 1.
       would be unable to affirm relief States and
       District sought to have affirmed. U.S. Const. art.
       3, § 2, cl. 1; Public Health Service Act § 2713,        [10]   Injunction
       42 U.S.C.A. § 300gg-13(a)(4).
                                                                      A preliminary injunction is a matter of equitable
                                                                      discretion and is an extraordinary remedy that
 [7]   Injunction                                                     may only be awarded upon a clear showing that
                                                                      plaintiff is entitled to such relief.
       When an injunction sought in one proceeding
       would interfere with another federal proceeding,
       considerations of comity require more than the          [11]   Injunction
       usual measure of restraint, and such injunctions
       should be granted only in the most unusual cases.
                                                                      A party can obtain a preliminary injunction by
                                                                      showing: (1) it is likely to succeed on the merits;
                                                                      (2) it is likely to suffer irreparable harm in the
 [8]   Injunction                                                     absence of preliminary relief; (3) the balance of
                                                                      equities tips in its favor; and (4) an injunction is
       Under capable of repetition yet evading review                 in the public interest.
       exception to mootness doctrine, Court of
       Appeals possessed subject matter jurisdiction
       over appeal in action brought by 13 States and          [12]   Injunction
       District of Columbia, which sought preliminary
       injunction to prevent the implementation of
                                                                      States and District of Columbia were likely to
       rules creating a religious exemption and a
                                                                      succeed on merits of claim, or at very least
       moral exemption to the contraceptive mandate
                                                                      raised serious questions going to merits of
       contained within the Affordable Care Act
                                                                      claim, that federal agencies' implementation of
       (ACA); interval between entry of preliminary
                                                                      rules creating religious exemption and moral
       injunction and nationwide injunction in different
                                                                      exemption to Affordable Care Act's (ACA)
       jurisdiction was one day, a period of time too
                                                                      contraceptive mandate were inconsistent with
       short for preliminary injunction to be fully
                                                                      the ACA's Women’s Health Amendment, which
       litigated prior to its cessation or expiration, and
                                                                      sought to promote access to women’s healthcare
       there was reasonable expectation that federal
                                                                      and, thus, violated Administrative Procedure Act
       defendants would be subjected to injunction.
                                                                      (APA), as required for entry of preliminary
       U.S. Const. art. 3, § 2, cl. 1; Public Health Service
                                                                      injunction precluding implementation of the
       Act § 2713, 42 U.S.C.A. § 300gg-13(a)(4).
                                                                      rules; Amendment required group health plans
                                                                      and insurance issuers to cover preventative
                                                                      contraceptive care without cost sharing, and
 [9]   Federal Courts                                                 nothing in ACA delegated to any agency the
                                                                      discretion to exempt who must meet mandate.
       A dispute qualifies for capable of repetition,                 Public Health Service Act § 2713, 42 U.S.C.A. §
       yet evading review exception to the mootness                   300gg-13(a)(4); 5 U.S.C.A. § 706(2)(A).
       doctrine only if: (1) the challenged action is in
       its duration too short to be fully litigated prior
       to its cessation or expiration; and (2) there is        [13]   Administrative Law and Procedure
       a reasonable expectation the same complaining




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            3
              Case
California v. U.S.   3:19-cv-02769-WHA
                   Department of Health & HumanDocument      131----Filed
                                               Services, --- F.3d   (2019) 10/24/19      Page 6 of 23


        An administrative agency literally has no power            the plaintiff’s beliefs and searchingly examining
        to act unless and until Congress confers power             the governmental interest. Religious Freedom
        upon it.                                                   Restoration Act of 1993, § 2 et seq., 42 U.S.C.A.
                                                                   § 2000bb et seq.


 [14]   Administrative Law and Procedure
                                                            [19]   Statutes
        In reviewing the scope of an administrative
        agency’s authority to act under Administrative             A substantial burden is imposed upon plaintiff's
        Procedure Act (APA), the question is always                exercise of religion, as required for claim
        whether the agency has gone beyond what                    alleging violation of Religious Freedom
        Congress has permitted it to do. 5 U.S.C.A. § 551          Restoration Act (RFRA), only when plaintiffs
        et seq.                                                    are forced to choose between following the tenets
                                                                   of their religion and receiving a governmental
                                                                   benefit or coerced to act contrary to their
 [15]   Statutes                                                   religious beliefs by the threat of civil or criminal
                                                                   sanctions. Religious Freedom Restoration Act of
                                                                   1993, § 2 et seq., 42 U.S.C.A. § 2000bb et seq.
        The term “shall” is mandatory and normally
        creates an obligation impervious to discretion.

                                                            [20]   Statutes
 [16]   Administrative Law and Procedure
                                                                   Whether a government action imposes a
                                                                   substantial burden on sincerely-held religious
        An agency’s interpretation of a statute is not
                                                                   beliefs, as required for claim alleging violation of
        entitled to deference when it goes beyond the
                                                                   Religious Freedom Restoration Act (RFRA), is a
        meaning that the statute can bear.
                                                                   question of law. Religious Freedom Restoration
                                                                   Act of 1993, § 2 et seq., 42 U.S.C.A. § 2000bb
                                                                   et seq.
 [17]   Statutes


        When Congress provides exceptions in a statute,
                                                            [21]   Health
        the proper inference is that Congress considered
        the issue of exceptions and, in the end, limited
                                                                   Employees' free exercise of religion was not
        that statute to the ones set forth.
                                                                   substantially burdened by Affordable Care
                                                                   Act's (ACA) contraceptive mandate, which
                                                                   required employer or organization to provide
 [18]   Statutes
                                                                   contraception in health insurance plans and
                                                                   employees to maintain such coverage and, thus,
        Federal courts accept neither self-certifications          mandate did not violate Religious Freedom
        that a law substantially burdens a plaintiff’s             Restoration Act (RFRA); employer with sincere
        exercise of religion under Religious Freedom               religious objection to contraceptive coverage
        Restoration Act (RFRA), nor blanket                        need only send self-certification form to
        assertions that a law furthers a compelling                insurance issuer or third-party administrator, or
        governmental interest; instead, before reaching            send written notice to Department of Health and
        those conclusions, courts make individualized              Human Services, and once employer objected,
        determinations dependent on the facts of the               all actions taken to pay for or provide employees
        case, by carefully considering the nature of               with contraceptive care were carried out by third



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         4
              Case
California v. U.S.   3:19-cv-02769-WHA
                   Department of Health & HumanDocument      131----Filed
                                               Services, --- F.3d   (2019) 10/24/19      Page 7 of 23


        party, either the issuer or TPA. U.S. Const.                religious exemption and moral exemption to
        Amend. 1; Patient Protection and Affordable                 Affordable Care Act's (ACA) contraceptive
        Care Act, § 1001(a), 42 U.S.C.A. § 300gg–13(a)              mandate; States and District would likely suffer
        (4); Religious Freedom Restoration Act of 1993,             economic harm from rules, and would not be able
        § 2 et seq., 42 U.S.C.A. § 2000bb et seq.; 29               to recover monetary damages flowing from rules.
        C.F.R. § 2590.715-2713A(b)(1)(ii).                          Public Health Service Act § 2713, 42 U.S.C.A. §
                                                                    300gg-13(a)(4); 5 U.S.C.A. § 706(2)(A).


 [22]   Administrative Law and Procedure
                                                             [26]   Injunction
        Unexplained inconsistency between an agency’s
        actions is a reason for holding a statutory                 Mere disagreement with a district court’s
        interpretation to be an arbitrary and capricious            conclusions is not sufficient reason for the Court
        change, in violation of Administrative Procedure            of Appeals to reverse a district court’s decision
        Act (APA). 5 U.S.C.A. § 706(2).                             regarding a preliminary injunction.



 [23]   Administrative Law and Procedure

                                                            Attorneys and Law Firms
        A rule change complies with the Administrative
        Procedure Act (APA) if the agency: (1) displays     Brinton Lucas (argued), Sharon Swingle, Lowell V. Sturgill
        awareness it is changing position; (2) shows        Jr., and Karen Schoen, Appellate Staff; David L. Anderson,
        the new policy is permissible under the statute;    United States Attorney; Hashim M. Mooppan, Deputy
        (3) believes the new policy is better; and (4)      Assistant Attorney General; Joseph H. Hunt, Assistant
        provides good reasons for the new policy, which,    Attorney General; Civil Division, United States Department
        if the new policy rests upon factual findings       of Justice, Washington, D.C.; for Defendants-Appellants.
        that contradict those which underlay its prior
        policy, must include a reasoned explanation         Mark Rienzi (argued), Eric C. Rassbach, Lori H. Windham,
        for disregarding facts and circumstances that       Diana M. Vern, Chase T. Harrington, and Chris Pagliarella,
        underlay or were engendered by the prior policy.    The Becket Fund for Religious Liberty, Washington, D.C., for
        5 U.S.C.A. § 551 et seq.                            Intervenor-Defendant-Appellant The Little Sisters of the Poor
                                                            Jeanne Jugan Residence.

                                                            Kenneth J. Connelly (argued), David A. Cortman, and
 [24]   Injunction
                                                            Kevin H. Theriot, Alliance Defending Freedom, Scottsdale,
                                                            Arizona; Gregory S. Baylor and Christen M. Price, Alliance
        A plaintiff seeking preliminary injunctive relief   Defending Freedom, Washington, D.C.; Brian R. Chavez-
        must demonstrate irreparable injury is likely in    Ochoa, Chavez-Ochoa Law Offices Ins., Valley Springs,
        the absence of an injunction, and the analysis      California; for Intervenor-Defendant-Appellant March for
        focuses on irreparability, irrespective of the      Life Education and Defense Fund.
        magnitude of the injury.
                                                            Karli A. Eisenberg (argued) and Nimrod Pitsker Elias, Deputy
                                                            Attorneys General; Kathleen Boergers, Supervising Deputy
 [25]   Injunction                                          Attorney General; Michael L. Newman, Senior Assistant
                                                            Attorney General; Xavier Becerra, Attorney General; Office
                                                            of the Attorney General, Sacramento, California; William
        States and District of Columbia were likely
                                                            Tong, Attorney General; Maura Murphy Osborne, Assistant
        to suffer irreparable harm absent entry
                                                            Attorney General; Office of the Attorney General, Hartford,
        of preliminary injunction precluding federal
                                                            Connecticut; Kathleen Jennings, Attorney General; Ilona
        agencies' implementation of rules creating


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        5
              Case
California v. U.S.   3:19-cv-02769-WHA
                   Department of Health & HumanDocument      131----Filed
                                               Services, --- F.3d   (2019) 10/24/19         Page 8 of 23


Kirshon, Deputy State Solicitor; Jessica M. Willey and          Mike Hunter, Attorney General of Oklahoma; Alan Wilson,
David J. Lyons, Deputy Attorneys General; Delaware              Attorney General of South Carolina; Sean Reyes, Attorney
Department of Justice, Wilmington, Delaware; Karl A.            General of Utah; Patrick Morrisey, Attorney General of
Racine, Attorney General; Loren L. AliKhan, Solicitor           West Virginia; for Amici Curiae States of Texas, Alabama,
General; Caroline S. Van Zile, Deputy Solicitor General;        Arkansas, Georgia, Idaho, Louisiana, Missouri, Montana,
Graham E. Phillips, Assistant Attorney General; Office of       Nebraska, Oklahoma, South Carolina, Utah, and West
the Attorney General, Washington, D.C.; Clare Connors,          Virginia.
Attorney General; Erin Lau, Deputy Attorney General;
Department of the Attorney General, Honolulu, Hawaii;           Miles E. Coleman, Nelson Mullins Riley & Scarborough LLP,
Kwame Raoul, Attorney General; Elizabeth Morris, Assistant      Greenville, South Carolina, for Amici Curiae Constitutional
Attorney General; Office of the Attorney General, Chicago,      Law Scholars.
Illinois; Brian E. Frosh, Attorney General; Steven M.
                                                                Stephanie N. Taub and Lea E. Patterson, First Liberty
Sullivan, Solicitor General; Kimberly S. Cammarata, Senior
                                                                Institute, Plano, Texas, for Amicus Curiae First Liberty
Assistant Attorney General; Attorney General’s Office,
                                                                Institute.
Baltimore, Maryland; Keith Ellison, Attorney General;
Jacob Campion, Assistant Attorney General; Office of            Daniel L. Chen, Gibson Dunn & Crutcher LLP, San
the Attorney General, St. Paul, Minnesota; Letitia James,       Francisco, California; Paul Collins and Robert E. Dunn,
Attorney General; Barbara D. Underwood, Solicitor General;      Gibson Dunn & Crutcher LLP, Palo Alto, California; for
Lisa Landau, Bureau Chief, Health Care Bureau; Steven           Amicus Curiae Religious Sisters of Mercy.
C. Wu, Deputy Solicitor General; Ester Murdukhayeva,
Assistant Solicitor General; Office of the Attorney General,    Elizabeth O. Gill, ACLU Foundation of Northern California,
New York, New York; Joshua H. Stein, Attorney General;          San Francisco, California; Minouche Kandel, ACLU
Sripriya Narasimhan, Deputy General Counsel; Department         Foundation of Southern California, Los Angeles, California;
of Justice, Raleigh, North Carolina; Peter F. Neronha,          Brigitte Amiri, ACLU Foundation, New York, New York;
Attorney General; Michael W. Field, Assistant Attorney          David Loy, ACLU Foundation of San Diego & Imperial
General; Office of the Attorney General, Providence, Rhode      Counties, San Diego, California; for Amici Curiae American
Island; Thomas J. Donovan Jr., Attorney General; Eleanor        Civil Liberties Union, ACLU of Northern California, ACLU
Spottswood, Assistant Attorney General; Attorney General’s      of Southern California, ACLU of San Diego and Imperial
Office, Montpelier, Vermont; Mark R. Herring, Attorney          Counties, Anti-Defamation League, Leadership Conference
General; Toby J. Heytens, Solicitor General; Samuel T.          on Civil and Human Rights, and National Urban League.
Towell, Deputy Attorney General; Office of the Attorney
                                                                Priscilla Joyce Smith, Yale Law School, Brooklyn, New York,
General, Richmond, Virginia; Robert W. Ferguson, Attorney
                                                                for Amicus Curiae Program for the Study of Reproductive
General; Jeffrey T. Sprung and Alicia O. Young, Assistant
                                                                Justice at Yale Law School.
Attorneys General; Office of the Attorney General, Seattle,
Washington; for Plaintiffs-Appellees.                           Jamie A. Levitt and Rhiannon N. Batchelder, Morrison
                                                                & Foerster LLP, New York, New York, for Amici
Dwight G. Duncan, Colbe Mazzarella, North Dartmouth,
                                                                Curiae American Association of University Women,
Massachusetts, for Amici Curiae Residents and Families of
                                                                Service Employees International Union, and 16 Additional
Residents at Homes of the Little Sisters of the Poor.
                                                                Professional, Labor, and Student Associations.
Ken Paxton, Attorney General; Jeffrey C. Mateer, First
                                                                Diana Kasdan and Joel Dodge, Center for Reproductive
Assistant Attorney General; Kyle D. Hawkins, Solicitor
                                                                Rights, New York, New York; Dariely Rodriguez, Dorian
General; Jason R. LaFond, Assistant Solicitor General; Office
                                                                Spence, and Phylicia H. Hill, Lawyers’ Committee for
of the Attorney General, Austin, Texas; Steve Marshall,
                                                                Civil Rights Under Law, Washington, D.C.; for Amici
Attorney General of Alabama; Leslie Rutledge, Attorney
                                                                Curiae Center for Reproductive Rights, Lawyers’ Committee
General of Arkansas; Christopher M. Garr, Attorney General
                                                                for Civil Rights Under Law, California Women’s Law
of Idaho; Lawrence Wasden, Attorney General of Idaho;
                                                                Center, GLBTQ Legal Advocates & Defenders, Latinojustice
Jeff Landry, Attorney General of Louisiana; Eric Schmitt,
                                                                PRLDEF, Lawyers for Civil Rights, Legal Momentum, Legal
Attorney General of Missouri; Tim Fox, Attorney General
of Montana; Doug Peterson, Attorney General of Nebraska;


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      6
              Case
California v. U.S.   3:19-cv-02769-WHA
                   Department of Health & HumanDocument      131----Filed
                                               Services, --- F.3d   (2019) 10/24/19            Page 9 of 23


Voice, Mississippi Center for Justice, National Center for
Lesbian Rights, Public Counsel, and Women’s Law Project.         Barbara J. Parker, City Attorney; Maria Bee, Erin Bernstein,
                                                                 Malia McPherson, and Caroline Wilson; Office of the City
Maura Healey, Attorney General; Elizabeth N. Dewar, State        Attorney, Oakland, California; James R. Williams, County
Solicitor; Jonathan B. Miller, Jon Burke, and Julia E. Kobick,   Counsel; Greta S. Hansen, Laura S. Trice, and Lorraine Van
Assistant Attorneys General; Elizabeth Carnes Flynn, Special     Kirk, San Jose, California; Office of the County Counsel, San
Assistant Attorney General; Office of the Attorney General,      Jose, California; for Amici Curiae 14 Cities, Counties, and
Boston, Massachusetts; Thomas J. Miller, Attorney General,       Local Agencies.
Office of the Attorney General, Des Moines, Iowa; Aaron
M. Frey, Attorney General, Office of the Attorney General,       Appeals from the United States District Court for the
Augusta, Maine; Gurbir S. Grewal, Attorney General, Office       Northern District of California, Haywood S. Gilliam, Jr.,
of the Attorney General, Trenton, New Jersey; Hector             District Judge, Presiding, D.C. No. 4:17-cv-05783-HSG
Balderas, Attorney General, Office of the Attorney General,
                                                                 Before: J. Clifford Wallace, Andrew J. Kleinfeld, and Susan
Santa Fe, New Mexico; Josh Shapiro, Attorney General,
                                                                 P. Graber, Circuit Judges.
Office of the Attorney General, Harrisburg, Pennsylvania; for
Amici Curiae Massachusetts, Iowa, Maine, New Jersey, New
Mexico, and Pennsylvania.
                                                                 Dissent by Judge Kleinfeld
Fatima Gross Graves, Gretchen Borchelt, Michelle Banker,
and Sunu Chandy, National Women’s Law Center,                                             OPINION
Washington, D.C.; Jane Liu, National Asian Pacific American
Women’s Forum, Washington, D.C.; Sequoia Ayala and               WALLACE, Circuit Judge:
Jill Heaviside, Sisterlove Inc., Atlanta, Georgia; Jeffrey
Blumenfeld, Lowenstein Sandler LLP, Washington, D.C.;             *1 The Affordable Care Act (ACA) and the regulations
Naomi D. Barrowclough, Lowenstein Sandler LLP, Roseland,         implementing it require group health plans to cover
New Jersey; for Amici Curiae National Women’s Law Center,        contraceptive care without cost sharing. Federal agencies
National Latina Institute for Reproductive Health, Sisterlove    issued final rules exempting employers with religious and
Inc., and National Asian Pacific American Women’s Forum.         moral objections from this requirement. The district court
                                                                 issued a preliminary injunction barring the enforcement of the
Bruce H. Schneider, Michele L. Pahmer, and Giliana               rules in several states. We have jurisdiction under 28 U.S.C.
Keller, Stroock & Stroock & Lavan LLP, New York,                 § 1292, and we affirm.
New York, for Amici Curiae Brief of Health Professional
Organizations, American Nurses Association, American
College of Obstetricians and Gynecologists, American
                                                                                               I.
Academy of Nursing, American Academy of Pediatrics,
Physicians for Reproductive Health, and California Medical       We recounted the relevant background in a prior opinion. See
Association.                                                     California v. Azar, 911 F.3d 558, 566–68 (9th Cir. 2018). We
                                                                 reiterate it here as necessary to resolve this appeal.
Leah R. Bruno, Alan S. Gilbert, Cicely R. Miltich, and
Jacqueline A. Giannini, Dentons US LLP, Chicago, Illinois;
                                                                 The ACA provides:
Joel D. Siegel, Dentons US LLP, Los Angeles, California;
for Amici Curiae U.S. Women’s Chamber of Commerce and
National Association for Female Executives.
                                                                             A group health plan and a
Cindy Nesbit, The Sikh Coalition, New York, New                              health insurance issuer offering
York; Sirine Shebaya, Nimra Azmi, Muslim Advocates,                          group or individual health insurance
Washington, D.C.; Richard B. Katskee, Carmen N. Green,                       coverage shall, at a minimum
and Alison Tanner, Americans United for Separate of Church                   provide coverage for and shall not
and State; for Amici Curiae Religious and Civil-Rights                       impose any cost sharing requirements
Organizations.                                                               for ... with respect to women,
                                                                             such additional preventive care and


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          7
California v. Case   3:19-cv-02769-WHA
              U.S. Department of Health & HumanDocument
                                                Services, --- 131
                                                              F.3d ----Filed
                                                                        (2019)10/24/19              Page 10 of 23


             screenings ... as provided for in                         *3 The agencies later amended the accommodation process
             comprehensive guidelines supported                       in response to legal challenges. First, certain closely-held for-
             by the Health Resources and Services                     profit organizations became eligible for the accommodation.
             Administration [HRSA] ....                               See Coverage of Certain Preventive Services Under the
                                                                      Affordable Care Act, 80 Fed. Reg. 41,318-01, 41,343 (July
                                                                      14, 2015); see also Burwell v. Hobby Lobby Stores, Inc.,
42 U.S.C. § 300gg-13(a)(4) (also known as the Women’s                 573 U.S. 682, 736, 134 S.Ct. 2751, 189 L.Ed.2d 675
Health Amendment). HRSA established guidelines for                    (2014). Second, instead of directly sending a copy of the
women’s preventive care that include any “[FDA] approved              self-certification form to the issuer or TPA, an eligible
contraceptive methods, sterilization procedures, and patient          organization could simply notify the Department of Health
education and counseling.” Group Health Plans and Health              and Human Services in writing, which then would inform the
Insurance Issuers Relating to Coverage of Preventive                  issuer or TPA of its regulatory obligations. 80 Fed. Reg. at
Services Under the Patient Protection and Affordable Care             41,323; see also Wheaton Coll. v. Burwell, 573 U.S. 958, 134
Act, 77 Fed. Reg. 8,725-01, 8,725 (Feb. 15, 2012). The                S. Ct. 2806, 2807, 189 L.Ed.2d 856 (2014).
three agencies responsible for implementing the ACA—the
Department of Health and Human Services, the Department               Various organizations then challenged the amended
of Labor, and the Department of the Treasury (collectively,           accommodation process as a violation of the Religious
agencies)—issued regulations requiring coverage of all                Freedom Restoration Act (RFRA). The actions reached
                                                                      the Supreme Court, and the Supreme Court vacated and
preventive care contained in HRSA’s guidelines. 1 See, e.g.,
                                                                      remanded to afford the parties “an opportunity to arrive at
45 C.F.R. § 147.130(a)(1)(iv).
                                                                      an approach going forward that accommodates petitioners’
                                                                      religious exercise while at the same time ensuring that women
The agencies also recognized that religious organizations
                                                                      covered by petitioners’ health plans receive full and equal
may object to the use of contraceptive care and to
                                                                      health coverage, including contraceptive coverage.” Zubik v.
the requirement to offer insurance that covers such
                                                                      Burwell, ––– U.S. ––––, 136 S. Ct. 1557, 1560, 194 L.Ed.2d
care. For those organizations, the agencies provide two
                                                                      696 (2016) (internal quotation marks and citation omitted).
avenues for alleviating those objections. First, group health
                                                                      The Court “express[ed] no view on the merits of the cases,”
plans of certain religious employers, such as churches,
                                                                      and did not decide “whether petitioners’ religious exercise has
are categorically exempt from the contraceptive care
                                                                      been substantially burdened, whether the [g]overnment has a
requirement. See Coverage of Certain Preventive Services
                                                                      compelling interest, or whether the current regulations are the
Under the Affordable Care Act, 78 Fed. Reg. 39,870, 39,874
                                                                      least restrictive means of serving that interest.” Id.
(July 2, 2013). Second, nonprofit “eligible organizations”
that are not categorically exempt can opt out of having to
                                                                      The agencies solicited comments on the accommodation
“contract, arrange, pay, or refer for contraceptive coverage.”
                                                                      process in light of Zubik, but ultimately declined to
Id. To be eligible, the organization must file a self-
                                                                      make further changes. See Dep’t of Labor, FAQs
certification form stating (1) that it “opposes providing
                                                                      About Affordable Care Act Implementation Part 36,
coverage for some or all of any contraceptive services
                                                                      at 4, www.dol.gov/sites/default/files/ebsa/about-ebsa/our-
required to be covered under [the regulation] on account of
                                                                      activities/resource-center/faqs/aca-part-36.pdf. The agencies
religious objections,” (2) that it “is organized and operates as a
                                                                      concluded, in part, that “the existing accommodation
nonprofit entity,” and (3) that it “holds itself out as a religious
                                                                      regulations are consistent with RFRA” because “the
organization.” Id. at 39,893. The organization sends a copy
                                                                      contraceptive-coverage requirement [when viewed in light
of the form to its insurance issuer or third-party administrator
                                                                      of the accommodation] does not substantially burden the[ ]
(TPA), which must then provide contraceptive care for the
                                                                      exercise of religion.” Id.
organization’s employees without any further involvement
by the organization. Id. at 39,875–76. The regulations refer
                                                                      On May 4, 2017, the President issued an executive order
to this second avenue as the “accommodation,” and it was
                                                                      directing the secretaries of the agencies to “consider
designed to avoid imposing on organizations’ beliefs that
                                                                      issuing amended regulations, consistent with applicable
paying for or facilitating coverage for contraceptive care
                                                                      law, to address conscience-based objections to” the ACA’s
violates their religion. Id. at 39,874.
                                                                      contraceptive care requirement. Promoting Free Speech



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 8
California v. Case   3:19-cv-02769-WHA
              U.S. Department of Health & HumanDocument
                                                Services, --- 131
                                                              F.3d ----Filed
                                                                        (2019)10/24/19           Page 11 of 23


and Religious Liberty, Exec. Order No. 13,798, 82 Fed.             language” in “response to public comments,” 83 Fed. Reg. at
Reg. 21,675, 21,675 (May 4, 2017). Thereafter, effective           57,537, 57,593. However, the parties agree that the final rules
October 6, 2017, the agencies effectuated two interim              are materially identical to the IFRs for the purposes of this
final rules (IFRs) which categorically exempted certain            appeal.
entities from the contraceptive care requirement. See
Religious Exemptions and Accommodations for Coverage               The plaintiff states then amended their complaint to enjoin
of Certain Preventive Services Under the Affordable Care           the enforcement of the final rules. They alleged a number
Act, 82 Fed. Reg. 47,792, 47,792 (Oct. 13, 2017);                  of claims, including that the rules are substantively invalid
Moral Exemptions and Accommodations for Coverage of                under the APA. The amended complaint joined as plaintiffs
Certain Preventive Services Under the Affordable Care              the states of Connecticut, Hawaii, Illinois, Minnesota, North
Act, 82 Fed. Reg. 47,838-01, 47,838 (Oct. 13, 2017).               Carolina, Rhode Island, Vermont, and Washington, and the
The first exempted all entities “with sincerely held               District of Columbia. The district court determined that the
religious beliefs objecting to contraceptive or sterilization      final rules were likely invalid as “arbitrary, capricious, an
coverage” and made the accommodation optional for                  abuse of discretion, or otherwise not in accordance with law,”
them. 82 Fed. Reg. at 47,808. The second exempted                  and issued a preliminary injunction. In light of the concerns
“additional entities and persons that object based on sincerely    articulated in our prior opinion, see California, 911 F.3d at
held moral convictions,” “expand[ed] eligibility for the           582–84, the geographic scope of the injunction was limited to
accommodation to include organizations with sincerely held         the plaintiff states. The district court then proceeded to ready
moral convictions concerning contraceptive coverage,” and          the case for trial. The agencies, Little Sisters, and March for
made the accommodation optional for those entities. 82 Fed.        Life appeal from the preliminary injunction.
Reg. at 47,849.

 *4 California, Delaware, Maryland, New York, and Virginia
                                                                                                 II.
sued the agencies and their secretaries, seeking to enjoin
the enforcement of the IFRs and alleging that they are              [1] [2] [3] [4] We review standing de novo. See Navajo
invalid under the Administrative Procedure Act (APA). The          Nation v. Dep’t of the Interior, 876 F.3d 1144, 1160 (9th
district court, in relevant part, held that the plaintiff states   Cir. 2017). We review a preliminary injunction for abuse of
had standing to challenge the IFRs and issued a nationwide         discretion. See Network Automation, Inc. v. Advanced Sys.
preliminary injunction based on the states’ likelihood of          Concepts, Inc., 638 F.3d 1137, 1144 (9th Cir. 2011). “In
success on their procedural APA claim—that the IFRs were           deciding whether the district court has abused its discretion,
invalid for failing to follow notice and comment rulemaking.       we employ a two-part test: first, we ‘determine de novo
After issuing the injunction, the district court allowed Little    whether the trial court identified the correct legal rule to apply
Sisters of the Poor, Jeanne Jugan Residence (Little Sisters)       to the relief requested’; second, we determine ‘if the district
and March for Life Education and Defense Fund (March for           court’s application of the correct legal standard was (1)
Life) to intervene.                                                illogical, (2) implausible, or (3) without support in inferences
                                                                   that may be drawn from the facts in the record.’ ” Pimentel
We affirmed the district court except as to the nationwide         v. Dreyfus, 670 F.3d 1096, 1105 (9th Cir. 2012) (quoting
scope of the injunction. See California, 911 F.3d at 585.          Cal. Pharmacists Ass’n v. Maxwell-Jolly, 596 F.3d 1098,
We limited the geographic scope of the injunction to the           1104 (9th Cir. 2010)). The review is highly deferential: we
states that were plaintiffs in the case. See id. Shortly after     must “uphold a district court determination that falls within a
the panel issued the opinion, the final rules became effective     broad range of permissible conclusions in the absence of an
on January 14, 2019, superseding the IFRs. See Religious           erroneous application of law,” and we reverse “only when” we
Exemptions and Accommodations for Coverage of Certain              are “convinced firmly that the reviewed decision lies beyond
Preventive Services Under the Affordable Care Act, 83 Fed.         the pale of reasonable justification under the circumstances.”
Reg. 57,536-01, 57,536 (Nov. 15, 2018); Moral Exemptions           Microsoft Corp. v. Motorola, Inc., 696 F.3d 872, 881 (9th Cir.
and Accommodations for Coverage of Certain Preventive              2012) (first quoting Grant v. City of Long Beach, 315 F.3d
Services Under the Affordable Care Act, 83 Fed. Reg.               1081, 1091 (9th Cir. 2002); then quoting Harman v. Apfel, 211
57,592-01, 57,592 (Nov. 15, 2018). The final rules made            F.3d 1172, 1175 (9th Cir. 2000)).
“various changes ... to clarify the intended scope of the



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             9
California v. Case   3:19-cv-02769-WHA
              U.S. Department of Health & HumanDocument
                                                Services, --- 131
                                                              F.3d ----Filed
                                                                        (2019)10/24/19            Page 12 of 23


                                                                     aff’d 930 F.3d 543 (3d Cir.), petition for cert. filed, –––
                                                                     U.S.L.W. –––– (U.S. Oct. 1, 2019) (No. 19-431). According
                              III.
                                                                     to the dissent, the nationwide injunction prevents us from
 *5 [5] We again hold that the plaintiff states have                 giving effective relief to the parties here and, accordingly,
standing to sue. As the agencies properly recognize, our             moots this appeal. We ordered supplemental briefing on
prior decision and its underlying reasoning foreclose any            whether this appeal is moot, and the parties unanimously
arguments otherwise. See California, 911 F.3d at 570–74;             agreed that this appeal is not moot despite the nationwide
Nordstrom v. Ryan, 856 F.3d 1265, 1270–71 (9th Cir. 2017)            injunction from Pennsylvania. We agree.
(holding that, where a panel previously held in a published
opinion that the plaintiff has standing, that ruling is binding      As an initial matter, to our knowledge, no court has adopted
under “both the law-of-the-case doctrine and our law-of-the-         the view that an injunction imposed by one district court
circuit rules”); see also Rocky Mountain Farmers Union v.            against a defendant deprives every other federal court of
Corey, 913 F.3d 940, 951 (9th Cir. 2019) (“[L]aw of the              subject matter jurisdiction over a dispute in which a plaintiff
case doctrine generally precludes reconsideration of an issue        seeks similar equitable relief against the same defendant.
that has already been decided by the same court, or a higher         Instead, “in practice, nationwide injunctions do not always
court in the identical case”); Miranda v. Selig, 860 F.3d 1237,      foreclose percolation.” Spencer E. Amdur & David Hausman,
1243 (9th Cir. 2017) (“[U]nder the law-of-the-circuit rule, we       Nationwide Injunctions and Nationwide Harm, 131 Harv. L.
are bound by decisions of prior panels[ ] unless an en banc          Rev. F. 49, 53 (2017). For example, both this court and the
decision, Supreme Court decision, or subsequent legislation          Fourth Circuit recently “reviewed the travel bans, despite
undermines those decisions” (internal quotation marks and            nationwide injunctions in both.” Id. at n.27.
alterations omitted)).
                                                                     The dissent appears to raise the “potentially serious
Little Sisters and March for Life have not identified any new        problem” of “conflicting injunctions” that arise from
factual or legal developments since our prior decision that          the “forum shopping and decisionmaking effects of the
require us to reconsider standing here. To the contrary, a           national injunction.” Samuel L. Bray, Multiple Chancellors:
recent decision by the Supreme Court strongly supports our           Reforming the National Injunction, 131 Harv. L. Rev. 417,
previous holding that the plaintiff states have standing. In         462–63 (2017). Although courts have addressed this problem
Department of Commerce v. New York, ––– U.S. ––––, 139               in the past, no court has done so based on justiciability
S. Ct. 2551, 2566, 204 L.Ed.2d 978 (2019), the Supreme               principles.
Court held that the plaintiff states had standing, even though
their claims of harm depended on unlawful conduct of third            *6 [7] For example, we have held that, “[w]hen an
parties, because their theory of standing “relies ... on the         injunction sought in one proceeding would interfere with
predictable effect of Government action on the decisions of          another federal proceeding, considerations of comity require
third parties.” See also id. (“Article III requires no more          more than the usual measure of restraint, and such injunctions
than de facto causality” (internal quotation marks omitted)).        should be granted only in the most unusual cases.” Bergh v.
Here, the plaintiff states’ theory of causation depends on           Washington, 535 F.2d 505, 507 (9th Cir. 1976). Significantly,
wholly lawful conduct and on the federal government’s own            however, the attempt “to avoid the waste of duplication, to
prediction about the decisions of third parties. See California,     avoid rulings which may trench upon the authority of sister
911 F.3d at 571–73.                                                  courts, and to avoid piecemeal resolution of issues that call
                                                                     for a uniform result” has always been a prudential concern,
                                                                     not a jurisdictional one. W. Gulf Mar. Ass’n v. ILA Deep Sea
                                                                     Local 24, S. Atl. & Gulf Coast Dist. of ILA, 751 F.2d 721, 729
                              IV.                                    (5th Cir. 1985).
 [6] The thoughtful dissent suggests that this appeal is moot
                                                                     The dissent claims that the majority is “making the same
because, the day after the district court issued its injunction
                                                                     mistake today that we made in Yniguez v. Arizonans for
of limited scope, covering the territory of the thirteen plaintiff
states plus the District of Columbia, a district court in            Official English, when in our zeal to correct what we
                                                                     thought was a wrong, we issued an injunction on behalf
Pennsylvania issued a similar nationwide injunction. See
Pennsylvania v. Trump, 351 F. Supp. 3d 791, 835 (E.D. Pa.),


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             10
California v. Case   3:19-cv-02769-WHA
              U.S. Department of Health & HumanDocument
                                                Services, --- 131
                                                              F.3d ----Filed
                                                                        (2019)10/24/19               Page 13 of 23


of an individual regarding her workplace.” Dissent at ––––            the nationwide injunction was one day—clearly “too short
(footnote omitted). Yniguez is inapposite.                            [for the preliminary injunction] to be fully litigated prior to its
                                                                      cessation or expiration.” Id. (quoting Turner v. Rogers, 564
There, the United States Supreme Court reversed our                   U.S. 431, 439–40, 131 S.Ct. 2507, 180 L.Ed.2d 452 (2011)).
decision, holding that the plaintiff’s “changed circumstances
—her resignation from public sector employment to pursue               *7 The second part, too, is met because there is a
work in the private sector—mooted the case stated in her              reasonable expectation that the federal defendants will, again,
complaint.” Arizonans for Official English v. Arizona, 520            be subjected to the injunction in this case. See Enyart v.
U.S. 43, 72, 117 S.Ct. 1055, 137 L.Ed.2d 170 (1997).                  Nat’l Conf. of Bar Exam’rs, Inc., 630 F.3d 1153, 1159 (9th
Here, by contrast, the facts and circumstances supporting the         Cir. 2011) (applying the “capable of repetition” exception on
preliminary injunction have not materially changed such that          appeal from a preliminary injunction and querying whether
we are unable to affirm the relief that the plaintiff states          the defendant would again be subjected to a preliminary
seek to have affirmed. This is therefore not a case in which          injunction). In the Pennsylvania case, a petition for certiorari
“the activities sought to be enjoined already have occurred,          challenges, among other things, the nationwide scope of the
and the appellate courts cannot undo what has already been            Pennsylvania injunction. See Petition for Writ of Certiorari,
done” such that “the action is moot, and must be dismissed.”          Little Sisters v. Pennsylvania, at 31–33 (No. 19-431). Given
Foster v. Carson, 347 F.3d 742, 746 (9th Cir. 2003) (quoting          the recent prominence of the issue of nationwide injunctions,
Bernhardt v. Cty. of Los Angeles, 279 F.3d 862, 871 (9th Cir.         the Supreme Court very well may vacate the nationwide
2002)). Article III simply requires that our review provide           scope of the injunction. See Amanda Frost, In Defense of
redress for the asserted injuries, which the district court’s         Nationwide Injunctions, 93 N.Y.U. L. Rev. 1065, 1119 (2018)
preliminary injunction achieves.                                      (collecting arguments for and against nationwide injunctions
                                                                      against the backdrop of “the recent surge in nationwide
The dissent’s logic also proves too much. If a court lacks            injunctions”).
jurisdiction to consider the propriety of an injunction over
territory that is already covered by a different injunction, then     But no matter what action, if any, the Supreme Court takes,
the Pennsylvania district court lacked jurisdiction to issue an       the preliminary injunction in the Pennsylvania case is, like
injunction beyond the territory of the thirty-seven states not        all preliminary injunctions, of limited duration. Once the
parties to this case. After all, when the Pennsylvania district       Pennsylvania district court rules on the merits of that case, the
court issued its injunction, the district court here had issued its   preliminary injunction will expire. At that point, the federal
injunction of limited geographic scope. We hesitate to apply          defendants will once again be subjected to the injunction in
a rule that means that the Pennsylvania district court plainly        this case.
acted beyond its jurisdiction. At most, then, the dissent’s
reasoning would lead us to conclude that the Pennsylvania          One possibility is to the contrary: the Pennsylvania district
injunction is limited in scope to the territory of those thirty-   court could rule in favor of the plaintiffs, choose to exercise
seven non-party states. Under that interpretation, the two         its discretion to issue a permanent injunction, and choose
injunctions complement each other and do not conflict.             to exercise its discretion to give the permanent injunction
                                                                   nationwide effect despite the existence of an injunction in
 [8] [9] In any event, even if the Pennsylvania injunction has this case. That mere possibility does not, however, undermine
a fully nationwide scope, we nevertheless retain jurisdiction      our conclusion that, given the many other possible outcomes
under the exception to mootness for cases capable of               in the Pennsylvania case, there remains a “reasonable
repetition, yet evading review. “A dispute qualifies for that      expectation” that the federal defendants will be subjected to
exception only if (1) the challenged action is in its duration too the injunction in this case. A “reasonable expectation” does
short to be fully litigated prior to its cessation or expiration,  not demand certainty.
and (2) there is a reasonable expectation that the same
complaining party will be subjected to the same action again.”     We acknowledge that we are in uncharted waters. The
United States v. Sanchez-Gomez, ––– U.S. ––––, 138 S.              Supreme Court has yet to address the effect of a nationwide
Ct. 1532, 1540, 200 L.Ed.2d 792 (2018) (internal quotation         preliminary injunction on an appeal involving a preliminary
marks and citation omitted). The first part is indisputably met    injunction of limited scope. Our approach to mootness in
here because the interval between the limited injunction and       this case is consistent with the Supreme Court’s interest



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 11
California v. Case   3:19-cv-02769-WHA
              U.S. Department of Health & HumanDocument
                                                Services, --- 131
                                                              F.3d ----Filed
                                                                        (2019)10/24/19          Page 14 of 23


in allowing the law to develop across multiple circuits. If,
of course, our assessment of jurisdiction is incorrect such
                                                                                                 1.
that, for example, we should stay this appeal pending the
outcome in Pennsylvania, then we welcome guidance from                *8 [13] [14] “[A]n agency literally has no power to act ...
the Supreme Court. Under existing precedent, however, we             unless and until Congress confers power upon it.” Louisiana
conclude that this appeal is not moot.                               Pub. Serv. Comm’n v. FCC, 476 U.S. 355, 374, 106 S.Ct.
                                                                     1890, 90 L.Ed.2d 369 (1986). In reviewing the scope of an
                                                                     agency’s authority to act, “the question ... is always whether
                                 V.                                  the agency has gone beyond what Congress has permitted
                                                                     it to do.” City of Arlington v. FCC, 569 U.S. 290, 297–
 [10] [11] A preliminary injunction is a matter of equitable 98, 133 S.Ct. 1863, 185 L.Ed.2d 941 (2013). The agencies
discretion and is “an extraordinary remedy that may only be          have determined that the ACA gives them “significant
awarded upon a clear showing that the plaintiff is entitled to       discretion to shape the content, scope, and enforcement of
such relief.” Winter v. NRDC, 555 U.S. 7, 22, 129 S.Ct. 365,         any preventative-services guidelines adopted” pursuant to
172 L.Ed.2d 249 (2008) (citing Mazurek v. Armstrong, 520             the Women’s Health Amendment. Specifically, the agencies
U.S. 968, 972, 117 S.Ct. 1865, 138 L.Ed.2d 162 (1997)). “A           highlight that “nothing in the statute mandated that the
party can obtain a preliminary injunction by showing that (1)        guidelines include contraception, let alone for all types of
it is ‘likely to succeed on the merits,’ (2) it is ‘likely to suffer employers with covered plans.”
irreparable harm in the absence of preliminary relief,’ (3) ‘the
balance of equities tips in [its] favor,’ and (4) ‘an injunction is   [15] We examine the “plain terms” and “core purposes”
in the public interest.’ ” Disney Enters., Inc. v. VidAngel, Inc.,   of the Women’s Health Amendment to determine whether
869 F.3d 848, 856 (9th Cir. 2017) (quoting Winter, 555 U.S.          the agencies have authority to issue the final rules. FERC
at 20, 129 S.Ct. 365). Alternatively, an injunction may issue        v. Elec. Power Supply Ass’n, ––– U.S. ––––, 136 S. Ct.
where the likelihood of success is such that “serious questions      760, 773, 193 L.Ed.2d 661 (2016). The statute requires that
going to the merits” were raised and the balance of hardships        group health plans and insurance issuers “shall, at a minimum
“tips sharply toward the plaintiff,” provided that the plaintiff     provide coverage for and shall not impose any cost sharing
can also demonstrate the other two Winter factors. Alliance          requirements for ... with respect to women, such additional
for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131–32 (9th        preventive care and screenings ... as provided for in the
Cir. 2011).                                                          comprehensive guidelines supported by [HRSA].” 42 U.S.C.
                                                                     § 300gg-13(a)(4). First, “shall” is a mandatory term that
The district court issued its injunction after concluding that       “normally creates an obligation impervious to ... discretion.”
all four factors were met here. We address each factor in turn.      Lexecon Inc. v. Milberg Weiss Bershad Hynes & Lerach, 523
                                                                     U.S. 26, 35, 118 S.Ct. 956, 140 L.Ed.2d 62 (1998). By its
                                                                     plain language, the statute states that group health plans and
                                                                     insurance issuers must cover preventative care without cost
                                A.
                                                                     sharing. See BP Am. Prod. Co. v. Burton, 549 U.S. 84, 91,
 [12] The APA requires that an agency action be held 127 S.Ct. 638, 166 L.Ed.2d 494 (2006) (“[S]tatutory terms
“unlawful and [be] set aside” where it is “arbitrary,                are generally interpreted in accordance with their ordinary
capricious,” “not in accordance with the law,” or “in excess         meaning”).
of statutory jurisdiction.” 5 U.S.C. § 706(2). The district court
concluded that the plaintiff states are likely to succeed on the     [16] The statute grants HRSA the limited authority to
merits of their APA claim or, at the very least, raised serious     determine which, among the different types of preventative
questions going to the merits. In particular, the district court    care, are to be covered. See Hobby Lobby, 573 U.S. at 697,
determined that the agencies likely lacked the authority to         134 S.Ct. 2751 (“Congress itself, however, did not specify
issue the final rules and that the rules likely are arbitrary and   what types of preventive care must be covered .... Congress
capricious. The district court did not abuse its discretion in so   authorized [HRSA] ... to make that important and sensitive
concluding.                                                         decision”). But nothing in the statute permits the agencies to
                                                                    determine exemptions from the requirement. In other words,
                                                                    the statute delegates to HRSA the discretion to determine



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         12
California v. Case   3:19-cv-02769-WHA
              U.S. Department of Health & HumanDocument
                                                Services, --- 131
                                                              F.3d ----Filed
                                                                        (2019)10/24/19          Page 15 of 23


which types of preventative care are covered, but the statute     administrative constructions of [a] statute, whether reached
does not delegate to HRSA or any other agency the discretion      by adjudication or by rulemaking, that are inconsistent
to exempt who must meet the obligation. To interpret the          with the statutory mandate or that frustrate the policy that
statute’s limited delegation more broadly would contradict        Congress sought to implement’ ” (quoting FEC v. Democratic
the plain language of the statute. See Arlington, 569 U.S.        Senatorial Campaign Comm’n, 454 U.S. 27, 32, 102 S.Ct.
at 296, 133 S.Ct. 1863 (“Congress knows to speak in plain         38, 70 L.Ed.2d 23 (1981))). The legislative history indicates
terms when it wishes to circumscribe, and in capacious terms      that the Amendment sought to “requir[e] that all health
when it wishes to enlarge, agency discretion”). Although the      plans cover comprehensive women’s preventative care and
agencies argue otherwise, “an agency’s interpretation of a        screenings—and cover these recommended services at little
statute is not entitled to deference when it goes beyond the      or no cost to women.” 155 Cong. Rec. S12025 (Dec. 1, 2009)
meaning that the statute can bear.” MCI Telecomms Corp. v.        (Sen. Boxer); id. at S12028 (Sen. Murray highlighting that a
Am. Tel. & Tel. Co., 512 U.S. 218, 229, 114 S.Ct. 2223, 129       “comprehensive list of women’s preventive services will be
L.Ed.2d 182 (1994).                                               covered”); id. at S12042 (Sen. Harkin stating that “[b]y voting
                                                                  for this amendment ... we can ensure that all women will have
 [17] Our interpretation is consistent with the ACA’s statutory   access to the same baseline set of comprehensive preventive
scheme. When enacting the ACA, Congress did provide for           benefits”). While legislators’ individual comments do not
religious and moral protections in certain contexts. See, e.g.,   necessarily prove intent of the majority of the legislature, here
42 U.S.C. § 18113 (assisted suicide procedures). It did not       the Amendment’s supporters and sponsors delineated that the
provide for similar protections regarding the preventative care   types of “preventive services covered ... would be determined
requirement. Instead, Congress chose to provide for other         by [HRSA] to meet the unique preventative health needs of
exceptions to that requirement, such as for grandfathered         women.” Id. at S12025 (Sen. Boxer); see also id. at S12027
plans. See 42 U.S.C. § 18011. “[W]hen Congress provides           (Sen. Gillibrand stating that “[t]his amendment will ensure
exceptions in a statute, ... [t]he proper inference ... is that   that the coverage of women’s preventive services is based on
Congress considered the issue of exceptions and, in the end,      a set of guidelines developed by women’s health experts”);
limited that statute to the ones set forth.” United States v.     id. at S12026 (Sen. Mikulski stating that “[i]n my amendment
Johnson, 529 U.S. 53, 58, 120 S.Ct. 1114, 146 L.Ed.2d 39          we expand the key preventive services for women, and we
(2000). In fact, after the ACA’s passage, the Senate considered   do it in a way that is based on recommendations ... from
and rejected a “conscience amendment,” 158 Cong. Rec.             HRSA”). In this case, at the preliminary injunction stage,
S538–39 (Feb. 9, 2012); id. at S1162–73 (Mar. 1, 2012),           the evidence is sufficient for us to hold that providing free
that would have allowed health plans to decline to provide        contraceptive services was a core purpose of the Women’s
contraceptive coverage contrary to asserted religious or moral    Health Amendment.
convictions. See Doe v. Chao, 540 U.S. 614, 622, 124 S.Ct.
1204, 157 L.Ed.2d 1122 (2004) (reversing award of damages,        In response, the appellants highlight that they have already
in part, because of “drafting history showing that Congress cut   issued rules exempting churches from the contraceptive care
out the very language in the bill that would have authorized      requirement, invoking the same statutory provision. See
[them]”). While Congress’s failure to adopt a proposal is         Group Health Plans and Health Insurance Issuers Relating to
often a “particularly dangerous ground on which to rest an        Coverage of Preventive Services under the Patient Protection
interpretation” of a statute, Interstate Bank of Denver, N.A.     and Affordable Care Act, 76 Fed. Reg. 46621-01, 46,623
v. First Interstate Bank of Denver, N.A., 511 U.S. 164, 187,      (Aug. 3, 2011). The legality of the church exemption rules
114 S.Ct. 1439 (1994), the conscience amendment’s failure         is not before us, and we will not render an advisory opinion
combined with the existence of other exceptions suggests that     on that issue. See Alameda Conservation Ass’n v. California,
Congress did not contemplate a conscience exception when it       437 F.2d 1087, 1093 (9th Cir. 1971). Moreover, the existence
passed the ACA.                                                   of one exemption does not necessarily justify the authority to
                                                                  issue a different exemption or any other exemption that the
 *9 The “core purpose[ ]” of the Women’s Health                   agencies decide. Cf. California, 911 F.3d at 575–76 (stating
Amendment further confirms our interpretation. FERC, 136          that “prior invocations of good cause to justify different IFRs
S. Ct. at 773; see also Sec. Indus. Ass’n v. Bd. of Governors     —the legality of which are not challenged here—have no
of Fed. Reserve Sys., 468 U.S. 137, 143, 104 S.Ct. 2979,          relevance”).
82 L.Ed.2d 107 (1984) (“A reviewing court ‘must reject



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            13
California v. Case   3:19-cv-02769-WHA
              U.S. Department of Health & HumanDocument
                                                Services, --- 131
                                                              F.3d ----Filed
                                                                        (2019)10/24/19         Page 16 of 23


Given the text, purpose, and history of the Women’s Health        The religious exemption is thus notably distinct from the
Amendment, the district court did not err in concluding that      accommodation, which attempts to accommodate religious
the agencies likely lacked statutory authority under the ACA      objectors while still meeting the ACA’s mandate that women
to issue the final rules.                                         have access to preventative care. The religious exemption
                                                                  here chooses winners and losers between the competing
                                                                  interests of two groups, a quintessentially legislative task.
                                                                  Strikingly, Congress already chose a balance between those
                              2.
                                                                  competing interests and chose both to mandate preventative
Under RFRA, the government “shall not substantially burden        care and to reject religious and moral exemptions. The
a person’s exercise of religion even if the burden results from   agencies cannot reverse that legislatively chosen balance
a rule of general applicability” unless “it demonstrates that     through rulemaking.
application of the burden to the person—(1) is in furtherance
of a compelling governmental interest; and (2) is the least        [18] Second, the religious exemption operates in a manner
restrictive means of furthering that compelling governmental      fully at odds with the careful, individualized, and searching
interest.” 42 U.S.C. § 2000bb-1(a)–(b). The appellants argue      review mandate by RFRA. Federal courts accept neither self-
that the regulatory regime that existed before the rules’         certifications that a law substantially burdens a plaintiff’s
issuance—i.e., the accommodation process—violated RFRA.           exercise of religion nor blanket assertions that a law
They argue that RFRA requires, or at least authorizes, them to    furthers a compelling governmental interest. Instead, before
                                                                  reaching those conclusions, courts make individualized
eliminate the violation by issuing the religious exemption 2
                                                                  determinations dependent on the facts of the case, by
and “not simply wait for the inevitable lawsuit and judicial
                                                                  “careful[ly]” considering the nature of the plaintiff’s beliefs
order to comply with RFRA.”
                                                                  and “searchingly” examining the governmental interest.
                                                                  Wisconsin v. Yoder, 406 U.S. 205, 215, 221, 92 S.Ct. 1526, 32
As a threshold matter, we question whether RFRA delegates
                                                                  L.Ed.2d 15 (1972). “[C]ontext matters.” Cutter v. Wilkinson,
to any government agency the authority to determine
                                                                  544 U.S. 709, 723, 125 S.Ct. 2113, 161 L.Ed.2d 1020 (2005);
violations and to issue rules addressing alleged violations. At
                                                                  see O Centro, 546 U.S. at 430–31, 126 S.Ct. 1211 (“RFRA
the very least, RFRA does not make such authority explicit.
                                                                  requires the Government to demonstrate that the compelling
Compare 42 U.S.C. § 2000bb-1, with 47 U.S.C. § 201(b)
                                                                  interest test is satisfied through application of the challenged
(delegating agency authority to “prescribe such rules and
                                                                  law ‘to the person’—the particular claimant whose sincere
regulations as may be necessary in the public interest to carry
                                                                  exercise of religion is being substantially burdened” (quoting
out the provisions of the Act”), and 15 U.S.C. § 77s(a) (“The
                                                                  42 U.S.C. § 2000bb-1(b)); Oklevueha Native Am. Church
Commission shall have authority from time to time to make,
                                                                  of Haw., Inc. v. Lynch, 828 F.3d 1012, 1015–17 (9th Cir.
amend, and rescind such rules and regulations as may be
                                                                  2016) (holding that, although plaintiffs in other cases had
necessary to carry out the provisions of this subchapter”).
                                                                  established that a prohibition on the use of certain drugs
Instead, RFRA appears to charge the courts with determining
                                                                  was a substantial burden on those plaintiffs’ exercise of
violations. See 42 U.S.C. § 2000bb-1(c) (providing that a
                                                                  religion, the plaintiffs in this case had not met their burden
person whose religious exercise has been burdened “may
                                                                  of establishing that the prohibition on cannabis use imposed
assert that violation ... in a judicial proceeding” (emphasis
                                                                  a substantial burden on the plaintiffs’ exercise of religion).
added)); Gonzales v. O Centro Espirita Beneficente Uniao do
                                                                  In sum, the agencies here claim an authority under RFRA—
Vegetal, 546 U.S. 418, 434, 126 S.Ct. 1211, 163 L.Ed.2d 1017
                                                                  to impose a blanket exemption for self-certifying religious
(2006) (“RFRA makes clear that it is the obligation of the
courts to consider whether exceptions are required under the      objectors—that far exceeds what RFRA in fact authorizes. 3
test set forth by Congress”).                                     See Hobby Lobby, 573 U.S. at 719 n.30, 134 S.Ct. 2751
                                                                  (noting that a proposed “blanket exemption” for religious
 *10 Moreover, even assuming that agencies are authorized         objectors “extended more broadly than the ... protections
to provide a mechanism for resolving perceived RFRA               of RFRA” because it “would not have subjected religious-
violations, RFRA likely does not authorize the religious          based objections to the judicial scrutiny called for by RFRA,
exemption at issue in this case, for two independent reasons.     in which a court must consider not only the burden of a
First, the religious exemption contradicts congressional intent   requirement on religious adherents, but also the government’s
that all women have access to appropriate preventative care.      interest and how narrowly tailored the requirement is”).



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          14
California v. Case   3:19-cv-02769-WHA
              U.S. Department of Health & HumanDocument
                                                Services, --- 131
                                                              F.3d ----Filed
                                                                        (2019)10/24/19          Page 17 of 23


                                                                  under RFRA. See Real Alternatives, Inc. v. Sec’y Dep't of
 [19] [20] Regardless of our questioning of the agencies’ Health & Human Servs., 867 F.3d 338, 356 n.18 (3d Cir.
authority pursuant to RFRA, however, it is of no moment in        2017) (“Although our judgment in Geneva was vacated by
this appeal because the accommodation process likely does         the Supreme Court, it nonetheless sets forth the view of
not substantially burden the exercise of religion and hence       our [c]ourt, which was based on Supreme Court precedent,
does not violate RFRA. “[A] ‘substantial burden’ is imposed       that we continue to believe to be correct regarding ... our
only when individuals are forced to choose between following      conclusion that the regulation at issue there did not impose a
the tenets of their religion and receiving a governmental         substantial burden”).
benefit ... or coerced to act contrary to their religious beliefs
by the threat of civil or criminal sanctions.” Navajo Nation       [21] We have not previously expressed any views on the
v. United States Forest Serv., 535 F.3d 1058, 1070 (9th Cir.      matter, whether before or after Zubik. We now hold that the
2008); see also Kaemmerling v. Lappin, 553 F.3d 669, 678          accommodation process likely does not substantially burden
(D.C. Cir. 2008) (“An inconsequential or de minimis burden        the exercise of religion. An organization with a sincere
on religious practice” is not a substantial burden). Whether a    religious objection to arranging contraceptive coverage need
government action imposes a substantial burden on sincerely-      only send a self-certification form to the insurance issuer or
held religious beliefs is a question of law. Guam v. Guerrero,    the TPA, or send a written notice to DHHS. See 29 C.F.R.
290 F.3d 1210, 1222 n.20 (9th Cir. 2002).                         § 2590.715-2713A(b)(1)(ii). Once the organization has taken
                                                                  the simple step of objecting, all actions taken to pay for
 *11 The Supreme Court has not yet decided whether                or provide the organization’s employees with contraceptive
the accommodation violates RFRA. In Hobby Lobby, the              care is carried out by a third party, i.e., insurance issuer or
Court suggested that it did not. The Court described the          TPA. See, e.g., 45 C.F.R. § 147.131(d) (requiring that the
accommodation as “effectively exempt[ing] certain religious       issuer or third-party administrator notify the employees in
nonprofit organizations ... from the contraceptive mandate.”      separate mailing that that it will be providing contraceptive
573 U.S. at 698, 134 S.Ct. 2751. The Court characterized          care separate from the employer, with the mailing specifying
the accommodation as “an approach that is less restrictive        that employer is in no way “administer[ing] or fund[ing]”
than requiring employers to fund contraceptive methods that       the contraceptive care); 45 C.F.R. § 147.131(d) (prohibiting
violate their religious beliefs.” Id. at 730, 134 S.Ct. 2751.     third parties from directly or indirectly charging objecting
It observed that, “[a]t a minimum, [the accommodation             organizations for the cost of contraceptive coverage and
did] not impinge on the plaintiffs’ religious belief that         obligating the third parties to pay for the contraceptive care).
providing insurance coverage for the contraceptives at
issue here violates their religion, and it serves HHS’s            *12 Once it has opted out, the organization’s obligation to
stated interests equally well.” Id. at 731, 134 S.Ct. 2751.       contract, arrange, pay, or refer for access to contraception
Specifically, it highlighted that, “[u]nder the accommodation,    is completely shifted to third parties. The organization
the plaintiffs’ female employees would continue to receive        may then freely express its opposition to contraceptive
contraceptive coverage without cost sharing for all FDA-          care. Viewed objectively, completing a form stating that
approved contraceptives, and they would continue to ‘face         one has a religious objection is not a substantial burden
minimal logistical and administrative obstacles ... because       —it is at most a de minimis burden. The burden is
their employers’ insurers would be responsible for providing      simply a notification, after which the organization is
information and coverage.” Id. at 732, 134 S.Ct. 2751 (citing     relieved of any role whatsoever in providing objectionable
45 CFR §§ 147.131(c)–(d)).                                        care. By contrast, cases involving substantial burden under
                                                                  RFRA have involved more significant burdens on religious
Indeed, before Zubik, eight courts of appeals (of the nine        objectors. See O Centro, 546 U.S. at 425–26, 126 S.Ct.
to have considered the issue) had concluded that the              1211 (substantial burden where the Controlled Substances
accommodation process did not impose a substantial burden         Act prevented the religious objector plaintiffs from ever
                                        4
on religious exercise under RFRA. The Supreme Court               again engaging in a sacramental ritual); Hobby Lobby, 573
then vacated the nine circuit cases addressing the issue          U.S. at 719–26, 134 S.Ct. 2751 (substantial burden, in the
without discussing the merits. See, e.g., Zubik, 136 S. Ct. at    absence of the accommodation, where the contraceptive care
1560. After Zubik, the Third Circuit has reiterated that the      requirement required for-profit corporations to pay out-of-
accommodation process did not impose a substantial burden



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          15
California v. Case   3:19-cv-02769-WHA
              U.S. Department of Health & HumanDocument
                                                Services, --- 131
                                                              F.3d ----Filed
                                                                        (2019)10/24/19          Page 18 of 23


pocket for the use of religiously-objectionable contraceptives    that contradict those which underlay its prior policy,” must
by employees).                                                    include “a reasoned explanation ... for disregarding facts and
                                                                  circumstances that underlay or were engendered by the prior
Appellants further argue that religious organizations are         policy.” FCC v. Fox Television Stations, Inc., 556 U.S. 502,
forced to be complicit in the provision of contraceptive          515–16, 129 S.Ct. 1800, 173 L.Ed.2d 738 (2009) (emphasis
care, even with the accommodation. But even in the context        omitted); see also Encino Motorcars, LLC v. Navarro, –––
of a self-insured plan subject to ERISA, an objecting             U.S. ––––, 136 S. Ct. 2117, 2124–26, 195 L.Ed.2d 382 (2016)
organization’s only act—and the only act required by the          (describing these principles).
government—is opting out by form or notice. The objector
need not separately contract to provide or fund contraceptive      *13 The district court held that the states are also
care. The accommodation, in fact, is designed to ensure           likely to prevail on their claim that the agencies failed to
such organizations are not complicit and to minimize their        provide “a reasoned explanation ... for disregarding facts
involvement. To the extent that appellants object to third        and circumstances that underlay or were engendered by the
parties acting in ways contrary to an organization’s religious    prior policy.” We need not reach this issue, having already
beliefs, they have no recourse. See Lyng v. Nw. Indian            concluded that no statute likely authorized the agencies to
Cemetery Protective Ass’n, 485 U.S. 439, 449, 108 S.Ct.           issue the final rules and that the rules were thus impermissible.
1319, 99 L.Ed.2d 534 (1988) (government action does               We will reach the full merits of this issue, if necessary,
not constitute a substantial burden, even if the challenged       upon review of the district court’s decision on the permanent
action “would interfere significantly with private persons’       injunction
ability to pursue spiritual fulfillment according to their own
religious beliefs,” if the government action does not coerce
the individuals to violate their religious beliefs or deny
                                                                                                 B.
them “the rights, benefits, and privileges enjoyed by other
citizens”). RFRA does not entitle organizations to control         [24] A plaintiff seeking preliminary relief must “demonstrate
their employees’ relationships with third parties that are        that irreparable injury is likely in the absence of an
willing and obligated to provide contraceptive care.              injunction.” Winter, 555 U.S. at 22, 129 S.Ct. 365 (emphasis
                                                                  omitted). The analysis focuses on irreparability, “irrespective
Because appellants likely have failed to demonstrate a            of the magnitude of the injury.” Simula, Inc. v. Autoliv, Inc.,
substantial burden on religious exercise, we need not address     175 F.3d 716, 725 (9th Cir. 1999).
whether the government has shown a compelling interest or
whether it has adopted the least restrictive means of advancing    [25] The district court concluded that the states are likely to
that interest. See Forest Serv., 535 F.3d at 1069. Because        suffer irreparable harm absent an injunction. This decision
the accommodation process likely does not violate RFRA,           was not an abuse of discretion. As discussed in our prior
the final rules are neither required by, nor authorized under,    opinion, the plaintiff states will likely suffer economic harm
RFRA. 5 The district court did not err in so concluding.          from the final rules, and such harm is irreparable because the
                                                                  states will not be able to recover monetary damages flowing
                                                                  from the final rules. California, 911 F.3d at 581. This harm
                                                                  is not speculative; it is sufficiently concrete and supported by
                              3.
                                                                  the record. Id.
 [22]       [23] “Unexplained inconsistency” between an
agency’s actions is “a reason for holding an interpretation
to be an arbitrary and capricious change.” Nat’l Cable &                                         C.
Telecomms. Ass’n v. Brand X Internet Servs., 545 U.S. 967,
981, 125 S.Ct. 2688, 162 L.Ed.2d 820 (2005). A rule change        Because the government is a party, we consider the balance of
complies with the APA if the agency (1) displays “awareness       equities and the public interest together. Drakes Bay Oyster
that it is changing position,” (2) shows that “the new policy     Co. v. Jewell, 747 F.3d 1073, 1092 (9th Cir. 2014). The district
is permissible under the statute,” (3) “believes” the new         court concluded that the balance of equities tips sharply in
policy is better, and (4) provides “good reasons” for the new     favor of the plaintiff states and that the public interest tip
policy, which, if the “new policy rests upon factual findings     in favor of granting the preliminary injunction. We have


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            16
California v. Case   3:19-cv-02769-WHA
              U.S. Department of Health & HumanDocument
                                                Services, --- 131
                                                              F.3d ----Filed
                                                                        (2019)10/24/19             Page 19 of 23


considered the district court’s analysis carefully, and we hold      January 14 of this year, preventing the modification from
there is no basis to conclude that its decision was illogical,       going into effect. 3 Nothing we say or do in today’s decision
implausible, or without support in the record. Finalizing            has any practical effect on the challenged regulation. We are
that issue must await any appeal from the district court’s           racing to shut a door that has already been shut. We are
permanent injunction.                                                precluded, by the case-or-controversy requirement of Article
                                                                     III, section 2, from opining on whether the door ought to be
                                                                     shut. We are making the same mistake today that we made
                               VI.                                   in Yniguez v. Arizonans for Official English, 4 when in our
                                                                     zeal to correct what we thought was a wrong, we issued an
 [26] We affirm the preliminary injunction, but we emphasize         injunction on behalf of an individual regarding her workplace.
that our review here is limited to abuse of discretion. Because      She no longer worked there, so the Supreme Court promptly
of the limited scope of our review and “because the fully            corrected our error because the case was moot.
developed factual record may be materially different from
that initially before the district court,” our disposition is         *14 The case arises from the difficulty of working out
only preliminary. Melendres v. Arpaio, 695 F.3d 990, 1003            the relationship between the two statutes, the regulations
(9th Cir. 2012) (quoting Sports Form, Inc. v. United Press           under the Affordable Care Act, and a sequence of Supreme
Int’l, Inc., 686 F.2d 750, 753 (9th Cir. 1982)). At this stage,      Court decisions bearing on how the tensions between the two
“[m]ere disagreement with the district court’s conclusions           statutes ought to be relieved. The Affordable Care Act does
is not sufficient reason for us to reverse the district court’s      not say a word about contraceptive or sterilization services for
decision regarding a preliminary injunction.” Nat’l Wildlife         women. Congress delegated to the executive branch the entire
Fed’n v. Nat’l Marine Fisheries Serv., 422 F.3d 782, 793 (9th        matter of “such additional preventive care and screenings” as
Cir. 2005). The injunction only preserves the status quo until       the executive agencies might choose to provide for.
the district court renders judgment on the merits based on a
fully developed record.                                              Executive branch agencies, within the Department of
                                                                     Health and Human Services, created from this wide-open
AFFIRMED.                                                            congressional delegation what is called “the contraceptive
                                                                     mandate.” Here is the statutory language:

                                                                       A group health plan and a health insurance issuer offering
KLEINFELD, Senior Circuit Judge, dissenting
                                                                       group or individual health insurance coverage shall, at a
I respectfully dissent. This case is moot, so we lack
                                                                       minimum provide coverage for and shall not impose any
jurisdiction to address the merits.
                                                                       cost sharing requirements for–
The casual reader may imagine that the dispute is about                ...
provision of contraception and abortion services to women.
It is not. No woman sued for an injunction in this case,               with respect to women, such additional preventive care
and no affidavits have been submitted from any women                   and screenings ... as provided for in comprehensive
establishing any question in this case about whether they will         guidelines supported by the Health Resources and Services
be deprived of reproductive services or harmed in any way by           Administration for purposes of this paragraph. 5
the modification of the regulation.
                                                                     In 2011, the agencies (not Congress) issued the
This case is a claim by several states to prevent a modification     guideline applying the no-cost-sharing statutory provision to
of a regulation from going into effect, claiming that it will cost   contraceptive and sterilization services. And since then, the
them money. Two federal statutes are at issue, the Affordable        public fervor and litigation has never stopped.
Care Act 1 and the Religious Freedom Restoration Act, 2 as
well as the Trump Administration’s modification of an Obama          The agencies decided that an exemption ought to be created
Administration regulation implementing the Affordable Care           for certain religious organizations. An interim rule doing
Act. But the injunction before us no longer matters, because         so was promulgated in 2011, after the agencies “received
a national injunction is already in effect, and has been since       considerable feedback” from the public, 6 then in 2012,



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              17
California v. Case   3:19-cv-02769-WHA
              U.S. Department of Health & HumanDocument
                                                Services, --- 131
                                                              F.3d ----Filed
                                                                        (2019)10/24/19           Page 20 of 23


after hundreds of thousands more comments, the agencies            a case for federal-court adjudication, ‘an actual controversy
modified the rule. The Supreme Court weighed in on the             must be extant at all stages of review, not merely at the
ongoing controversy about the religious accommodation              time the complaint is filed.’ ” 16 “It is true, of course, that
exemption to the contraceptives mandate three times, in            mootness can arise at any stage of litigation, ... that federal
Burwell v. Hobby Lobby, 7 Wheaton College v. Burwell, 8            courts may not give opinions upon moot questions or abstract
and Zubik v. Burwell, 9 in 2014 and 2016. None of the              propositions.” 17 “Many cases announce the basic rule that
decisions entirely resolved the tension between the Religious      a case must remain alive throughout the course of appellate
Freedom Restoration Act and the Affordable Care Act as             review.” 18
extended by the contraceptive mandate regulations. The
Court instead gave the parties “an opportunity to arrive at        The states will not spend a penny more with the district court
an approach going forward that accommodate petitioners’            injunction before us now than they would spend without it,
religious exercise while at the same time ensuring that            because the new regulation that they claim will cost them
women covered by petitioners’ health plans receive full and        money cannot come into effect. Because of the Pennsylvania
equal health coverage, including contraceptive coverage.” 10       nationwide injunction, we have no case or controversy before
Thousands of comments kept coming to the agencies. After           us.
Zubik, the agencies basically said they could not do what
the Supreme Court said to do: “no feasible approach ...            I disagree with the majority as well on standing and on the
would resolve the concerns of religious objectors, while still     merits. The standing issue before us now is new. It is not
ensuring that the affected women receive full and equal health     the self-inflicted harm issue we resolved (incorrectly, as I
coverage.” 11 But in 2017, after an executive order directing      explained in my previous dissent 19 ), but the new question of
the agencies to try again, the agencies did so, issuing the        whether there is any concrete injury affording standing to the
interim final rules at issue in our previous decision 12 and the   states in light of the nationwide injunction. And on the merits,
final rule at issue now.                                           Chevron 20 deference ought to be applied, since Congress
                                                                   delegated the material issue, what “additional preventive
 *15 The reason why the case before us is moot is                  care and screenings” for women ought to be without cost
that operation of the new modification to the regulation           sharing requirements, to the Executive Branch, and that
has itself already been enjoined. The District Court for           branch resolved it in a reasonable way not contrary to the
the Eastern District of Pennsylvania issued a nationwide           statute. But it does not matter which of us is correct. Either
injunction on January 14 of this year, enjoining enforcement       view could prevail here, without any concrete consequence.
of the regulation before us. 13 The Third Circuit affirmed         The regulation we address cannot come into effect.

that nationwide injunction on July 12 of this year. 14 That
                                                                    *16 Of course I agree with the majority that the
nationwide injunction means that the preliminary injunction
                                                                   circumstances that mooted the case in Arizonans for Official
before us is entirely without effect. If we affirm, as the
                                                                   English differ from the circumstances that moot the case
majority does, nothing is stopped that the Pennsylvania
                                                                   before us. I cited it because there, as here, in our zeal
injunction has not already stopped. Were we to reverse, and
                                                                   to correct what we thought was wrong, we acted without
direct that the district court injunction be vacated, the rule
                                                                   jurisdiction because the case had become moot. As for the
would still not go into effect, because of the Pennsylvania
                                                                   proposition that we ought to act under the exception for “cases
injunction. Nothing the district court in our case did, or
                                                                   capable of repetition, yet evading review,” neither branch
that we do, matters. We are talking to the air, without
                                                                   of the exception applies. Most obviously, the changes in
practical consequence. Whatever differences there may be in
                                                                   the regulations, which are what matter, far from “evading
the reasoning for our decision and the Third Circuit’s have
                                                                   review,” have been reviewed to a fare-thee-well all over the
no material significance, because they do not change the
outcome at all; the new regulation cannot come into effect.        country. 21 As for the likelihood of repetition, so far the
                                                                   hundreds of thousands of comments about the regulation, and
When an appeal becomes moot while pending, as ours has,            the continual changes in the regulation, suggest a likelihood
                                                                   that if the case comes before us again in one form or another,
the court in which it is being litigated must dismiss it. 15
                                                                   it is fairly likely to be at least somewhat different. Nor do I
The Supreme Court has repeatedly held that “[t]o qualify as
                                                                   think that comity is well-served by our presuming to review


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            18
California v. Case   3:19-cv-02769-WHA
              U.S. Department of Health & HumanDocument
                                                Services, --- 131
                                                              F.3d ----Filed
                                                                        (2019)10/24/19           Page 21 of 23


whether the Eastern District of Pennsylvania, as affirmed
by the Third Circuit, had jurisdiction to issue an injunction      All Citations
covering the Ninth Circuit.
                                                                   --- F.3d ----, 2019 WL 5382250
We need not and should not reach the merits of this
preliminary injunction. This case is resolved by mootness.


Footnotes
1      Certain types of plans, called “grandfathered” plans, were statutorily exempt from the contraceptive care requirement. See
       generally Final Rules for Grandfathered Plans, Preexisting Condition Exclusions, Lifetime and Annual Limits, Rescissions,
       Dependent Coverage, Appeals, and Patient Protections Under the Affordable Care Act, 80 Fed. Reg. 72,192-01 (Nov.
       18, 2015).
2      RFRA pertains only to the exercise of religion; it does not concern moral convictions. For that reason, the appellants’
       RFRA argument is limited to the religious exemption only. RFRA plainly does not authorize the moral exemption.
3      The religious exemption’s automatic acceptance of a self-certification is particularly troublesome given that it has an
       immediate detrimental effect on the employer’s female employees. The religious exemption fails to “take adequate
       account of the burdens ... impose[d] on nonbeneficiaries.” Cutter, 544 U.S. at 720, 125 S.Ct. 2113. Similarly, the
       exemption is not “measured so that it does not override other significant interests.” Id. at 722, 125 S.Ct. 2113; see also
       Estate of Thornton v. Caldor, Inc., 472 U.S. 703, 709–10, 105 S.Ct. 2914, 86 L.Ed.2d 557 (1985) (invalidating a law
       that “arm[ed]” one type of religious objector “with an absolute and unqualified right” to violate otherwise applicable laws,
       holding that “[t]his unyielding weighting in favor of [a religious objector] over all other interests” violates the Religion
       Clauses).
4      See Priests for Life v. U.S. Dep’t of Health & Human Servs., 772 F.3d 229 (D.C. Cir. 2014), vacated, Zubik, 136 S. Ct. at
       1561; Catholic Health Care Sys. v. Burwell, 796 F.3d 207 (2d Cir. 2015), vacated, ––– U.S. ––––, 136 S. Ct. 2450, 195
       L.Ed.2d 260 (2016); Geneva Coll. v. Sec’y U.S. Dep’t of Health & Human Servs., 778 F.3d 422 (3d Cir. 2015), vacated,
       Zubik, 136 S. Ct. at 1561; E. Tex. Baptist Univ. v. Burwell, 793 F.3d 449 (5th Cir. 2015), vacated, Zubik, 136 S. Ct. at
       1561; Mich. Catholic Conference & Catholic Family Servs. v. Burwell, 807 F.3d 738 (6th Cir. 2015), vacated, ––– U.S.
       ––––, 136 S. Ct. 2450, 195 L.Ed.2d 261 (2016); Grace Schs. v. Burwell, 801 F.3d 788 (7th Cir. 2015), vacated, ––– U.S.
       ––––, 136 S. Ct. 2011, 195 L.Ed.2d 211 (2016); Little Sisters of the Poor Home for the Aged, Denver, Colo. v. Burwell,
       794 F.3d 1151 (10th Cir. 2015), vacated, Zubik, 136 S. Ct. at 1561; Eternal Word Television Network v. Sec’y of U.S.
       Dep’t Health & Human Servs., 818 F.3d 1122 (11th Cir. 2016), vacated, 2016 WL 11503064 (11th Cir. May 31, 2016)
       (No. 14-12696-CC), as modified by 2016 WL 11504187 (11th Cir. Oct. 3, 2016).
       Only the Eighth Circuit has concluded otherwise. See Sharpe Holdings, Inc. v. U.S. Dep’t of Health & Human Servs., 801
       F.3d 927, 945 (8th Cir. 2015) (affirming grant of preliminary injunction to religious objectors because “they [were] likely
       to succeed on the merits of their RFRA challenge to the contraceptive mandate and the accommodation regulations”),
       vacated sub nom. Dep’t of Health & Human Servs. v. CNS Int’l Ministries, No. 15-775, ––– U.S. ––––, ––– S.Ct. ––––,
       ––– L.Ed.2d ––––, 2016 WL 2842448, at *1 (U.S. May 16, 2016).
5      Little Sisters also points to 42 U.S.C. § 2000bb-4, but that provision merely provides that exemptions that otherwise
       comply with the Establishment Clause “shall not constitute a violation” of RFRA. It does not address whether federal
       agencies have the authority affirmatively to create exemptions in the first instance.
1      42 U.S.C. §§ 18001 et seq.
2      42 U.S.C. §§ 2000bb et seq.
3      Pennsylvania v. Trump, 351 F. Supp. 3d 791, 835 (E.D. Pa.), aff'd sub nom. Pennsylvania v. President United States,
       930 F.3d 543 (3d Cir. 2019), as amended (July 18, 2019).
4      Yniguez v. Arizonans for Official English, 69 F.3d 920 (9th Cir. 1995), vacated sub nom. Arizonans for Official English
       v. Arizona, 520 U.S. 43, 117 S.Ct. 1055, 137 L.Ed.2d 170 (1997).
5      42 U.S.C. § 300gg-13(a)(4) (emphasis added).
6      76 Fed. Reg. 46,623.
7      Burwell v. Hobby Lobby Stores, Inc., 573 U.S. 682, 735, 134 S.Ct. 2751, 189 L.Ed.2d 675 (2014).
8      Wheaton Coll. v. Burwell, 573 U.S. 958, 134 S.Ct. 2806, 189 L.Ed.2d 856 (2014).
9      Zubik v. Burwell, ––– U.S. ––––, 136 S. Ct. 1557, 1559, 194 L.Ed.2d 696 (2016) (per curiam).



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             19
California v. Case   3:19-cv-02769-WHA
              U.S. Department of Health & HumanDocument
                                                Services, --- 131
                                                              F.3d ----Filed
                                                                        (2019)10/24/19             Page 22 of 23


10     Id. at 1560 (internal quotation marks omitted).
11     Dep’t of Labor, FAQs About Affordable Care Act Implementation Part 36, at 4, available at https://www.dol.gov/sites/
       default/files/ebsa/about-ebsa/our-activities/resource-center/faqs/aca-part-36.pdf.
12     82 Fed. Reg. 47,792, 47,807–08 (Oct. 13, 2017); 82 Fed. Reg. 47,838, 47,849 (Oct. 13, 2017); California v. Azar, 911
       F.3d 558 (9th Cir. 2018), cert. denied sub nom. Little Sisters of the Poor Jeanne Jugan Residence v. California, ––– U.S.
       ––––, 139 S. Ct. 2716, ––– L.Ed.2d –––– (2019).
13     Pennsylvania v. Trump, 351 F. Supp. 3d 791 (E.D. Pa. 2019).
14     Pennsylvania v. President United States, 930 F.3d 543, 556 (3d Cir. 2019), as amended (July 18, 2019).
15     Murphy v. Hunt, 455 U.S. 478, 481, 102 S.Ct. 1181, 71 L.Ed.2d 353 (1982).
16     Arizonans for Official English, 520 U.S. at 67, 117 S.Ct. 1055 (quoting Preiser v. Newkirk, 422 U.S. 395, 401, 95 S.Ct.
       2330, 45 L.Ed.2d 272 (1975)).
17     Calderon v. Moore, 518 U.S. 149, 150, 116 S.Ct. 2066, 135 L.Ed.2d 453 (1996) (internal quotation marks omitted).
18     13C C. Wright, A. Miller, & E. Cooper, Federal Practice and Procedure § 3533.10, pp. 555 (3d ed.); see also U.S. v.
       Sanchez-Gomez, ––– U.S. ––––, 138 S. Ct. 1532, 1537, 200 L.Ed.2d 792 (2018), Kingdomware Technologies, Inc. v.
       U.S., ––– U.S. ––––, 136 S. Ct. 1969, 1975, 195 L.Ed.2d 334 (2016), Campbell-Ewald Co. v. Gomez, ––– U.S. ––––,
       136 S. Ct. 663, 669, 193 L.Ed.2d 571 (2016), Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 71, 133 S.Ct. 1523,
       185 L.Ed.2d 636 (2013), Decker v. Northwest Environmental Defense Center, 568 U.S. 597, 609, 133 S.Ct. 1326, 185
       L.Ed.2d 447 (2013), Chafin v. Chafin, 568 U.S. 165, 171–72, 133 S.Ct. 1017, 185 L.Ed.2d 1 (2013), Federal Election
       Com'n v. Wisconsin Right To Life, Inc., 551 U.S. 449, 461, 127 S.Ct. 2652, 168 L.Ed.2d 329 (2007), Spencer v. Kemna,
       523 U.S. 1, 7, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998), Arizonans for Official English, 520 U.S. at 67, 117 S.Ct. 1055,
       Calderon, 518 U.S. at 150, 116 S.Ct. 2066.
19     California v. Azar, 911 F.3d 558, 585 (9th Cir. 2018) (Kleinfeld, J., dissenting), cert. denied sub nom. Little Sisters of the
       Poor Jeanne Jugan Residence v. California, ––– U.S. ––––, 139 S. Ct. 2716, ––– L.Ed.2d –––– (2019).
20     Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 843–44, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984)
       (“If Congress has explicitly left a gap for the agency to fill, there is an express delegation of authority to the agency to
       elucidate a specific provision of the statute by regulation.”).
21     Pennsylvania v. President United States, 930 F.3d 543, 555 (3d Cir. 2019), as amended (July 18, 2019); Massachusetts
       v. United States Dep’t of Health & Human Servs., 923 F.3d 209, 228 (1st Cir. 2019); California v. Azar, 911 F.3d 558, 566
       (9th Cir. 2018), cert. denied sub nom. Little Sisters of the Poor Jeanne Jugan Residence v. California, ––– U.S. ––––,
       139 S. Ct. 2716, ––– L.Ed.2d –––– (2019).


End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              20
        Case 3:19-cv-02769-WHA Document 131 Filed 10/24/19 Page 23 of 23




                                  CERTIFICATE OF SERVICE
Case Name: State of California v. Alex M. Azar, et al. No. 3:19-cv-02769-WHA

I hereby certify that on October 24, 2019, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
CALIFORNIA’S STATEMENT OF RECENT DECISION
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on October 24, 2019, at Sacramento,
California.

                Ashley Harrison                                  /s/ Ashley Harrison
                  Declarant                                          Signature

SA2019501805
14218593.docx
